NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/18/22 in this application after the 12/7/21 Final Rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 3/9/22 submission has been entered via the 3/18/22 RCE.

Response to Arguments
Applicant's 10/29/21 and 12/1/21 arguments vis-à-vis rejections under 35 U.S.C. 103 over Graff et al., US 2011/0308389 (published 12/22/11) (“Graff”) in view of Hakka et al., US 7,056,482 (2006) (“Hakka”), stating in pertinent part that the rejections were addressed by the 3/9/22 claim amendments, namely that the wash solution’s carbonic acid is formed directly from CO2 in a syngas, a natural gas, a coal flue gas or a natural gas flue gas (i.e. from a portion of the CO2-comprising feed gas being directly sent to the wash column’s wash solution, rather than being sent to the absorber with the remainder of the CO2-comprising feed gas), whereas Graff’s carbonic acid is formed from concentrated CO2 liberated from the absorbent, have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Allowable Subject Matter
Claims 1-19 and 22-26 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  Regarding independent claim 1, the most pertinent prior art of record appears to be Graff in view of Hakka, whose collective teachings and suggestions are in the 12/7/21 Final Rejection.  Claim 1 has been allowed over said references, however, because they do not teach or suggest that the wash solution’s carbonic acid is formed directly from CO2 in a syngas, a natural gas, a coal flue gas or a natural gas flue gas, as claim 1 requires.  As Graff teaches that regenerator/stripper overhead condenser water is “highly enriched in CO2 and hence [a] viable source[ ] for make up solution to the acid wash system, where additional acid is added within the acid wash system to obtain a pH in the preferred range” (see Graff at par. 61), the claim thus proceeds contrary to Graff’s prior art wisdom, which connotes non-obviousness.  MPEP 2145 X.D.3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 22, 2022
Primary Examiner
Art Unit 1736